 


109 HR 4546 IH: Congressional Pension Accountability Act
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4546 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mr. Shadegg (for himself, Mr. Akin, Mr. Bass, Mr. Brady of Texas, Ms. Ginny Brown-Waite of Florida, Mrs. Bono, Mr. Chocola, Mr. Culberson, Mr. Flake, Ms. Foxx, Mr. Fortenberry, Mr. Gingrey, Mr. Gohmert, Mr. Hensarling, Mr. Herger, Mr. Hoekstra, Mr. Kennedy of Minnesota, Mr. Kirk, Mr. McCaul of Texas, Mr. McCotter, Mr. Moran of Kansas, Mrs. Myrick, Mr. Paul, Mr. Neugebauer, Mr. Pence, Mr. Pitts, Mr. Reichert, Mr. Ryan of Wisconsin, Mr. Souder, Mr. Terry, Mr. Westmoreland, and Mrs. Wilson of New Mexico) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 5, United States Code, to deny Federal retirement benefits to individuals convicted of certain offenses, and for other purposes. 
 

1.Short titleThis Act may be cited as the Congressional Pension Accountability Act. 
2.Denial of retirement benefits 
(a)In generalSection 8312(a) of title 5, United States Code, is amended— 
(1)by striking or at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting ; or, and by inserting after paragraph (2) the following: 
 
(3) was convicted of an offense described in subsection (d), to the extent provided by that subsection.; and 
(2)by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting ; and, and by inserting after subparagraph (B) the following:  
 
(C)with respect to the offenses described in subsection (d), to the period after the date of conviction.. 
(b)Offenses describedSection 8312 of such title 5 is amended by redesignating subsection (d) as subsection (e), and by inserting after subsection (c) the following: 
 
(d)The offenses to which subsection (a)(3) applies are the following: 
(1)An offense within the purview of— 
(A)section 201 of title 18 (bribery of public officials and witnesses); or 
(B)section 371 of title 18 (conspiracy to commit offense or to defraud United States), to the extent of any conspiracy to commit an act which constitutes an offense within the purview of such section 201. 
(2)Perjury committed under the statutes of the United States or the District of Columbia in falsely denying the commission of any act which constitutes an offense within the purview of a statute named by paragraph (1), but only— 
(A)if the offense to which such perjury relates was committed after the date of the enactment of this subsection; and 
(B)in the case of the statute named by subparagraph (B) of paragraph (1), to the extent provided by such subparagraph. 
(3)Subornation of perjury committed in connection with the false denial or false testimony of another individual as specified by paragraph (2). An offense shall not be considered to be an offense described in this subsection except if or to the extent that it is committed (i) after the date of the enactment of this subsection, and (ii) by a Member of Congress (as defined by section 2106, including a Delegate to Congress).. 
(c)Absence from United States to avoid prosecutionSection 8313(a)(1) of such title 5 is amended by striking or at the end of subparagraph (A), by striking and at the end of subparagraph (B) and inserting or, and by adding at the end the following: 
 
(C)after the date of the enactment of subsection (d) of section 8312, for an offense described in such subsection; and. 
(d)Nonaccrual of interest on refundsSection 8316(b) of such title 5 is amended by striking or at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting ; or, and by adding at the end the following:  
 
(3)if the individual was convicted of an offense described in section 8312(d), for the period after the conviction.. 
3.Constitutional authorityThe Constitutional authority for this Act is the power of Congress to make all laws which shall be necessary and proper as enumerated in Article I, Section 8 of the United States Constitution, and the power to ascertain compensation for Congressional service under Article I, Section 6 of the United States Constitution. 
 
